Citation Nr: 1103776	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected posttraumatic stress 
disorder (PTSD) with major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to March 1973 and 
from September 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO denied entitlement to 
service connection for mild levo-scoliosis with stenosis and 
erectile dysfunction.

The issue of entitlement to service connection for erectile 
dysfunction is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a low back injury in service and there is 
post-service continuity of symptomatology demonstrating a nexus 
between a current low back disability and the in-service injury.

2.  The Veteran has erectile dysfunction as the result of service 
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back 
disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2010). 

2.  The criteria for service connection for erectile dysfunction 
are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303, 3.310 
(2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a 
lower back disability, the claim is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-
68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Low Back Disability

The Veteran's medical records reveal that he has been diagnosed 
as having various lower back disabilities.  For example, an 
August 2005 VA examination report indicated a diagnosis of 
postoperative changes at L5-S1 with spinal canal stenosis at L4-
L5 and foraminal stenosis at right L5-S1.  Therefore, a current 
low back disability has been demonstrated.

There is also evidence of in-service lower back injury and of a 
continuity of symptomatology linking that injury to the current 
low back disability.  Service treatment records indicate that the 
Veteran injured his back in a motor vehicle accident in March 
1991 while serving in Saudi Arabia.  He was treated for back pain 
and an April 1991 examination for purposes of demobilization 
indicates that he continued to experience back pain prior to 
separation from service.

An August 1991 VA examination report indicates that the Veteran 
reported that while serving in Operation Desert Storm in Saudi 
Arabia he was a passenger in a tractor trailer that jack-knifed 
and overturned.  He experienced back pain at the time of the 
examination.  

VA and private treatment records dated from January 1994 to April 
2005 and the August 2005 VA examination report reveal that the 
Veteran reported low back pain that radiated to the buttocks and 
bilateral lower extremities and numbness and tingling of both 
legs.  His low back symptoms had persisted and worsened ever 
since the in-service motor vehicle accident.  He also reported 
that he sustained additional back injuries while employed after 
service.

Examinations revealed tenderness over the lumbosacral spine, 
painful spinal motion, trace to somewhat diminished (1+) right 
ankle reflexes, somewhat diminished (1+) deep tendon reflexes 
bilaterally, diminished sensation in the feet, an antalgic gait, 
and decreased range of motion of the lumbosacral spine.  He was 
treated with lumbar epidural steroid injections and underwent a 
right L5-S1 hemilaminotomy and discectomy with microscope in 
January 1998.  Diagnoses of, among other things, chronic 
musculoskeletal lower back pain, a mild levo-scoliosis, right 
paracentral disc herniation, slight stenosis of the spinal canal 
at L4-5, degenerative disc disease at L4-L5 and L5-S1, 
degenerative joint disease, and lumbar radiculopathy were 
provided.

In an August 2007 letter, the Veteran stated that his lower back 
was initially injured in the 1991 motor vehicle accident in Saudi 
Arabia.  His back symptoms had continued to worsen until he again 
injured his back while lifting a heavy object at work in 1996.

The Veteran is competent to report the symptoms of his lower back 
disability, such as pain, as well as a continuity of 
symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 
F.3d at 1336.  Furthermore, his reports are consistent with the 
evidence of record and there is nothing to contradict them.  The 
contemporaneous record supports the Veteran's reports of ongoing 
back pain after the in-service injury.  

Therefore, the Board finds that his reports are also credible.  
As the weight of the evidence reflects that he experienced a low 
back injury in service, he has been diagnosed as having a current 
low back disability, and there has been a continuity of 
symptomatology since service, the criteria for service connection 
for the currently diagnosed lower back disability have been met.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

Erectile Dysfunction

The Veteran does not show, nor does the Veteran contend, that he 
directly incurred erectile dysfunction in service.  The Veteran 
has contended that he has erectile dysfunction as the result of 
medications he takes for service connected post-traumatic stress 
and major depressive disorders.  Service connection will be 
granted for disability that is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  

The Veteran's medical records, including an August 2005 VA 
examination report, reveal that he has been diagnosed as having 
current erectile dysfunction.  He has reported that he may have 
experienced erectile dysfunction since shortly after discharge in 
1991.

The Veteran was afforded a VA examination for erectile 
dysfunction in August 2005.  The examiner who conducted the 
examination opined that the erectile dysfunction was not likely 
("less likely as not"/"less than 50/50 probability") caused by 
or a result of medications associated with his service-connected 
psychiatric disability.  This opinion was based on a number of 
factors, including the fact that his problems associated with 
sexual functioning appeared to have pre-dated his use of 
prescribed antidepressant medications.

The examiner further reasoned; however, that the Veteran had 
reported problems with sexual functioning that might have been 
due to a number of factors, including health related factors as 
well as factors associated with injuries sustained in the 
military.  He noted that the Veteran's claims file did not appear 
to contain clear evidence that a thorough medical evaluation for 
erectile dysfunction had been completed.  As a result, the 
examiner opined that a number of factors needed to be ruled out 
before antidepressant medications could be considered as the 
primary cause for erectile dysfunction.

In response to the first examiner's statements, the Veteran was 
afforded a second VA examination for erectile dysfunction in 
August 2005.  The physician who conducted the examination opined 
that the erectile dysfunction was likely ("at least as likely as 
not"/"50/50 probability") caused by medication and psychogenic 
factors.  He noted that erectile dysfunction was a multifactorial 
problem which could have been caused by such things as 
medications, diabetes, or psychogenic factors.  However, the 
examiner did not provide any specific explanation or reasoning as 
to why the Veteran's erectile dysfunction was likely related to 
medication and psychogenic factors.

While the VA examiners reached somewhat different conclusions as 
to the causes of the current erectile dysfunction, they both 
concluded that the erectile dysfunction was at least as likely as 
not due, at least in part, due to service connected disability or 
medications taken for service connected disabilities.  

There are no medical opinions contrary to those of the VA 
examiners.  Resolving reasonable doubt in the Veteran's favor, 
the Board concludes that the Veteran has current erectile 
dysfunction secondary to disease or injury incurred in service.  
Accordingly, service connection is granted.


ORDER

Entitlement to service connection for a lower back disability is 
granted.

Entitlement to service connection for erectile dysfunction is 
granted.





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


